DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s petition for revival was granted on 05 January 2022.  Applicant’s submission filed 04 November 2021 in response to the non-final Office action, mailed 19 November 2019, has been entered.  Claims 1-23 are pending; claims 1 and 4 are amended; and claim 20 remains cancelled (based on the claim set filed 19 September 2019, the claim was previously withdrawn due to restriction requirement).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  Namely, Starkebaum et al. (US 2004/0193229) is added to the rejection under 35 USC 103 to demonstrate the obviousness of using the stimulator rendered obvious by Barolat in view of Slavin to treat GERD. 


Claim Objections
Claim 20 is objected to because its status indicator should be (Canceled) based on the claim set filed 19 September 2019 rather than (Original).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barolat et al. (US 2012/0232615) in view of Slavin (US 2014/0194953) and further in view of Starkebaum et al. (US 2004/0193229).

[Claims 1, 21-22] Barolat discloses a method for treating a condition of a patient, comprising the following steps: 
during a first phase of treatment, placing a microstimulator module (implantable passive receiver, Fig. 2 #100) within the patient, wherein said microstimulator module comprises a detachable lead (stimulation lead, Fig. 2 #110, is releasably coupled to a socket, Fig. 2 #102, of the passive receiver) with at least one electrode (Fig. 2 #112) in electrical communication with a pulse generator (Fig. 2 #120) [pars. 0036-0038]; 
using the microstimulator module, electrically stimulating a treatment site of the patient to provide a therapy using a plurality of pulses generated by said pulse generator (a first stage assesses the efficacy of electrical therapy prior to implanting further components in a second stage [pars. 0007-0009, 0014]
acquiring a plurality of patient response data (interview patient or use accelerometer to assess pain level) [pars. 0057-0059]; 
assessing an effectiveness (efficacy) of said therapy using the plurality of patient response data [pars. 0057-0059]; 
depending on the assessment, initiating a second phase of treatment [pars. 0039, 0059], wherein the second phase of treatment comprises replacing a portion the microstimulator module with a macrostimulator module (implantable pulse generator, Fig. 3 #140) by detaching the portion of the microstimulator module from the detachable lead and attaching the macrostimulator module to the detachable lead (the passive receiver is replaced with the implantable pulse generator and the stimulation lead is releasably coupled to a socket, Fig. 3 #142, of the implantable pulse generator) [par. 0039].
Barolat discloses placing the microstimulator module subcutaneously but does not disclose placing the microstimulator module within an intra-abdominal cavity.
Slavin discloses an analogous modular implantable stimulation device comprising a lead (Figs. 1-9, #34) with at least one electrode (Figs. 1-9, #46) that is removably coupled to a header (Figs. 1-9, #14), the header is removably coupled to a controller (Figs. 1-9, #18) and the controller is removably coupled to a power source (Figs. 1-9, #22) [par. 0017].  The kit includes multiple interchangeable headers, controllers and power sources that may be exchanged and coupled to create a variety of pulse generators without removing the entire device from the body [pars. 0021, 0029].  Slavin further discloses the modular implantable stimulation device may be positioned subcutaneously in any suitable location including in the abdominal wall [par. 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Barolat by implanting the microstimulator and macrostimulator modules in the abdominal wall, as taught by Slavin, in order to predictably provide electrical stimulation to the 
Barolat in view of Slavin discloses placing the microstimulator module within an intra-abdominal cavity but does not explicitly recite placing the module within an intra-abdominal cavity of patient having gastroesophageal reflux disease (GERD).
Starkebaum discloses an analogous modular implantable stimulation device (implantable neurological stimulator (INS), Figs. 1-4a #10) comprising a lead (Figs. 1-4a, #16) with at least one electrode (the lead may have unipolar electrodes disposed thereon) that is removably coupled to a header (header module, Figs. 1-4a, #12) [abstract; pars. 0038-0039].  The device may be used to treat GERD by surgically implanting at least a portion of the device within a subcutaneous pocket of the abdomen [abstract; pars. 0013, 0050, 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method rendered obvious by Barolat in view of Slavin by implanting the microstimulator and macrostimulator modules in a subcutaneous pocket of the abdomen in order to treat GERD, as taught by Starkebaum, since Starkebaum discloses using an analogous implantable stimulation device for GERD treatment.

[Claim 2] Barolat discloses said plurality of patient response data comprises at least one of patient symptoms, patient questionnaire responses, patient medication usage, pH levels in the patient's esophagus, impedance-based pH-metry, a manometry value of LES-EEP, esophagitis score, acid exposure events, physiological response, or a presence of Barrett's esophagus (interviewing the patient to assess pain level is considered synonymous with both symptom data and a questionnaire) [pars. 0057-0059].

[Claim 3] Barolat discloses the macrostimulator module (implantable pulse generator, Fig. 3 #140) comprises a pulse generator (internal circuity) and a power source [par. 0039].

[Claims 4-6] Barolat in view of Slavin renders obvious a method wherein a portion of the microstimulator module is replaced with a macrostimulator module as explained in the rejection of claim 1 above.   The method outlined by the rejection of claim 1 does not include a power source that is physically detached from a remainder of the microstimulator structure.  However, Slavin discloses that various power sources (Figs. 1-9 #22) are removably coupled to the controllers (Figs. 1-9 #18) of various electrical stimulation devices [par. 0021].  Each of power sources (#22, 22I, 22II) have different configurations [par. 0024] which could include varying capacities of varying expense.  A simulation device including the non-rechargeable power source (#22II) is interpreted as a portion of microstimulator module and the same stimulation device including the rechargeable power source (#22I) in interpreted a portion of a macrostimulator module.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method described in claim by using a microstimulator module in the form of the lead, a header, a controller (pulse generator) and a less expensive power source combination and macrostimulator module in the form of the lead, the header, another controller (pulse generator) and a more expensive power source combination, wherein the replacement of the power source results in the creation of the macrostimulator module in order to predictably provide stage one efficacy evaluation with a less expensive controller (pulse generator) and battery combination prior to implementing stage two with a more expensive controller (pulse generator) and battery combination.

[Claims 7-8] Barolat in view of Slavin discloses the use of a lead as part of the microstimulator module and the macrostimulator module but does not explicitly disclose wherein the detachable lead has a length in a range of 1 cm to 40 cm and a diameter in a range of 0.1 mm to 3 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to select a detachable lead having a length in a range of 1 cm to 40 cm and a diameter in a range of 0.1 mm to 3 mm in order to predictably facilitate positioning at and provide the desired amperage to a treatment site in or near the abdominal wall.

[Claims 9-10] Barolat in view of Slavin discloses implantable neurostimulators typically include a battery, either permanent or rechargeable, that is utilized to power stimulation circuitry [Barolat: par. 0003; Slavin: par. 0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date that either a permanent (non-rechargeable) or rechargeable battery could be used.

[Claim 12] Barolat discloses the power source of the macrostimulator is rechargeable (rechargeable battery) [par. 0039].

[Claim 13] Barolat in view of Slavin discloses implantable neurostimulators typically include a battery, either permanent or rechargeable, that is utilized to power stimulation circuitry [Barolat: par. 0003; Slavin: par. 0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date that either a permanent (non-rechargeable) or rechargeable battery could be used.

[Claims 15, 18] Barolat in view of Slavin does not explicitly disclose the pulse generator of the microstimulator module generates pulses with an amperage ranging from 0.1 mA to 10 mA, a frequency ranging from 1 Hz to 100 Hz, a duration ranging from 50 μsec to 1000 μsec, a duty cycle ranging from 1% to 100% and pulse shapes that are either monopolar or bipolar. 
duty cycle in which the off time is 5 sec and the on time is 0.1 see) [par. 0135] and pulse shapes that are either monopolar or bipolar (unipolar or bipolar) [pars. 0039, 0135].
 It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pulse generator of the microstimulator module to generate pulses with an amperage ranging from 0.1 mA to 10 mA, a frequency ranging from 1 Hz to 100 Hz, a duration ranging from 50 μsec to 1000 μsec, a duty cycle ranging from 1 % to 100% and pulse shapes that are either monopolar or bipolar, as taught by Starkebaum, in order to treat GERD.

[Claim 16] Barolat discloses the first phase of treatment is performed for a period of less than 90 days (trialing functionality of stage one may extend for many weeks) [par. 0067].  It would have been obvious to one of ordinary skill in the art before the effective filing date to conclude the first phase at a period of less than 90 days if sufficient data and analysis is achieved prior to 90 days.

[Claim 17] Barolat discloses the second phase of treatment is performed for a period greater than 90 days (may last for several years) [par. 0038].

[Claim 19] Barolat in view of Slavin discloses the limitations of claim 4 above.  Additionally, Barolat discloses an embodiment in which a power source (Fig. 5a #370) may be detachably attached to a pulse generator (Fig. 5a #350)  through an intermediate lead (flexible lead, Fig. 5a #376) [par. 0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the power source module to the microstimulator module through an intermediate lead, as taught by Barolat, in order to provide greater flexibility when connecting the components of the stimulator.  

[Claim 23] Barolat discloses during the first phase of treatment, at least one of a treatment site, the amperage of the plurality of pulses, the frequency of the plurality of pulses, the duration of the plurality of pulses, the duty cycle of the plurality of pulses, or the pulse shape of the plurality of pulses is modified at least once [pars. 0053, 0062; Fig. 8].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barolat et al. (US 2012/0232615) in view of Slavin (US 2014/0194953) and Starkebaum et al. (US 2004/0193229) as applied to claim 4 above, and further in view of Yaniv et al. (US 2013/0030503).

[Claim 11] Barolat in view of Slavin and Starkebaum discloses power sources in the form of batteries but is silent regarding their capacity.   Yaniv discloses an analogous stimulation device comprising a battery with a minimum capacity of 5 mAh [par. 0344].  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a battery having a capacity ranging from 100 mAh to 5000 mAh (1 mAh to 5 mAh) as taught by Yaniv since discovering the battery capacity required to deliver effective stimulation is a matter of routine optimization.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barolat et al. (US 2012/0232615) in view of Slavin (US 2014/0194953) and Starkebaum et al. (US 2004/0193229) as applied to claim 3 above, and further in view of Harry et al. (US 2014/0364678).

[Claim 14] Barolat in view of Slavin and Starkebaum discloses power sources in the form of batteries but is silent regarding their capacity.   Harry discloses an analogous neurostimulation device comprising a battery with a minimum capacity of 1,600 mAh [par. 0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a battery having a capacity ranging from 100 mAh to 5000 mAh (at least 1,600 mAh) as taught by Harry since discovering the battery capacity required to deliver effective stimulation is a matter of routine optimization.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2022